Order entered May 18, 2015

                                                                                             COURT OF CRIMINAL APPEALS

                                                                                                   MAY 212015

                                                                                                 Abel Acosta, Clerk
                                                                  In The

                                                        Court of Appeals;
                                              jfiftl) ©tetrict of %txax at ©alias;

                                                            No. 05-14-01167-CV
                                                            No. 05-14-01168-CV


                                                     IN RE CRAIG WATKINS, Relator

                          Original Proceeding from the 292nd Judicial District Court
                                             Dallas County, Texas
                            v , Trial Court Cause No. F13-00257-VF13-54696-V,

                                                                 ORDER
                                                  Before Justices Lang, Brown and Schenck1

         In accordance with the opinion of the court of criminal appeals in In re Tyrone Allen,

Nos. WR-82,265-01 & WR 82,265-02 (Tex. Crim. App. May 13, 2015) (orig. proceeding), we

VACATE our order conditionally granting mandamus relief in this case.                           We DIRECT the

Clerk to provide a certified copy of this order to the court of criminal appeals.


                                                                           Isi   DOUGLAS S. LANG
                                                                                 JUSTICE




      ?>•?. M'M.- -vj-.'>'•'' ''.'&< ""
                                          •'•'•   1'(,:1.


Justice Michael O'Neill, who w,as a member of the original panel and participated in the submission of this case,
retired December 31, 2014. Justice David J. Schenck succeeded Justice O'Neill.